Citation Nr: 1013537	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

The Veteran, B.P, and Ms. S. 

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file.  Subsequently, the Veteran 
submitted additional medical evidence and waived the right to 
have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied service 
connection for a bilateral knee disability; after the Veteran 
was notified of the adverse determination and of his 
appellate rights, he did not perfect an appeal and the rating 
decision became final.

2.  The additional evidence presented since the rating 
decision by the RO in May 2002 does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a bilateral knee disability. 

3.  Anxiety disorder is unrelated to an event, injury, or 
disease in service.

4.  Residuals of a left ankle injury have not been shown 
since service or currently. 


CONCLUSIONS OF LAW

1.  The rating decision in May 2002, by the RO, denying 
service connection for a bilateral knee disability, became 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating 
decision by the RO in May 2002, denying the claim of service 
connection for a bilateral knee disability, is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Anxiety disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 

4.  A left ankle injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, S. Ct. 1696 (2009).  

In an application to reopen, the VCAA notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in 
August 2006.  The Veteran was notified of the evidence needed 
to substantiate the claims of service connection, including 
the underlying claim of service connection for a bilateral 
knee disability, namely, evidence of current disability; 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service. 

On the application to reopen, the Veteran was notified that 
new and material was needed to reopen the claim, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason the claim was previously denied, that 
is, the lack of evidence of a bilateral knee injury in 
service.  

The Veteran was notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provisions for the effective 
date of a claim and the degree of disability assignable.

As for content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(elements of a new and material evidence claim).  And no 
further VCAA notice is needed. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records, VA records, and records of the Social 
Security Administration (SSA).  The file also contains 
private medical records from Lake Pointe Medical Center and 
Bander Family Medicine.

At the hearing in December 2009, the Veteran requested that 
the VA obtain in-patient records from service.  VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.   38 C.F.R. § 3.159(c).  
As the Board finds that the Veteran's statements and 
testimony regarding the alleged in-patient treatment, not 
credible, it would not be reasonable to request the records. 

Also, as the claims of service connection for anxiety 
disorder and for residuals of a left ankle injury stem from 
the alleged in-service assault and as the Board finds that 
the Veteran's statements and testimony about the alleged 
assault are not credible, the evidence does not establish 
that an event, injury, or disease occurred in service.  
Without the establishment of an event, injury, or disease in 
service assault occurred, there is no duty to provide a VA 
examinations regarding the claims.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen 

Bilateral Knee Disability 

Factual and Procedural Background  

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial). 

The claim of service connection for a bilateral knee 
disability was previously denied by the RO in a rating 
decision in May 2002.  Although the Veteran filed a notice of 
disagreement, he did not perfect the appeal by timely filing 
a substantive appeal after the RO issued the statement of the 
case in October 2002, and by operation of law the rating 
decision became final.  38 U.S.C.A. § 7105.

The RO previously denied the claim because the evidence did 
not show treatment of a bilateral knee injury in service and 
there was no evidence of a current bilateral knee disability 
or evidence of a link to service.  The evidence consisted of 
the service treatment records and private medical records 
from March 2000 to April 2002. 

Although the rating decision by the RO in May 2002 became is 
final, the claim may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 5108, 
7104(b). 

The current application to reopen was received in April 2006.  

As the application to reopen the claim was received after 
August 2001, the current regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156 applies.
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The evidence is presumed credible for the purposes of 
reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption is rebuttable when the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet. App. 19, 21 (1993) (evidentiary assertions are presumed 
true except when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion).

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim; that is, evidence that the Veteran 
developed a bilateral knee disability in service.  

Additional Evidence 

Since rating decision by the RO in May 2002, the additional 
evidence includes the private and VA records and the 
Veteran's testimony in December 2009.  

The private and VA records from 2000 to 2006 show that the 
Veteran complained of left knee pain in February 2005 and in 
May 2006 and painful knees in August 2006.  History included 
degenerative joint disease, which was not specifically 
associated with the knees.

This evidence is not new and material because the evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim, that is, either evidence of a 
bilateral knee injury in service or evidence of a current 
bilateral knee disability.  Except for pain, there is no 
evidence of a bilateral knee disability and pain, alone, 
without a diagnosed or identified underlying condition does 
not constitute a disability.  See Sanchez-Benitez v .West, 13 
Vet. App. 282, 285 (1999) vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

In December 2009, the Veteran testified that he injured his 
knees when he was assaulted by a drill instructor in service.  
This evidence is not new and material because the evidence 
does not raise a reasonable possibility of substantiating the 
claim, as an injury occurred in service alone is not enough 
to establish service connection, there must be a current 
disability resulting from the injury.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As the additional evidence is not new and material, the claim 
of service connection for a bilateral knee disability is not 
reopened, and the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Anxiety Disorder and for Residuals of 
a Left Ankle Injury 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability first 
diagnosed after service, when all of the evidence, including 
that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. § 3.303(d).  

Facts

The Veteran was in service from February 14, 1969, to June 
1969. 

The service treatment records show that on the report of 
medical history and the report of medical examination, dated 
April 17, 1969, the Veteran denied having depression or any 
bone, joint, lameness, leg, or foot problem.  On physical 
examination, the psychiatric evaluation was normal as was the 
evaluation of the lower extremities and feet.   The examiner 
did not list a psychiatric order or ankle abnormality in the 
summary of defects or diagnoses.  

The service treatment records show on May 5, 1969, the 
Veteran's platoon commander reported that Veteran was 
performing poorly as a recruit.  The Veteran was described as 
physically weak and that he appeared depressed or sad.  
Similar findings were reported by a second platoon commander 
two weeks later.



On psychiatric evaluation, dated June 2, 1969, it was 
reported that the Veteran had been referred to the Recruit 
Evaluation Unit on May 21, 1969, by his battalion commander 
because of the Veteran's inability to meet required 
standards.  When asked about his performance, the Veteran 
stated that he was afraid of the drill instructors and that 
he uneasy when anyone in authority was around.  The examiner 
found that the Veteran had no mental or physical 
disqualifications which would warrant discharge by reason of 
physical disability.  

The Aptitude Board found that the Veteran did not warrant 
retention and he was not in need of hospitalization. On June 
5, 1969, the medical officer reported that there had been no 
apparent change in the Veteran's physical condition since the 
examination of April 17, 1969.  The Veteran was subsequently 
administratively separated from service with an honorable 
discharge. 

The service personnel records show the following chronology 
of the Veteran's service: 

14 February 1969	Platoon 1031
  3 March 1969	Conditioning Platoon
10 March 1969	Platoon 1042
13 March 1969	Conditioning Platoon
20 March 1969	Platoon 1050
  5 May 1969		Motivation Platoon
19 May 1969		Medical Rehabilitation Platoon 

After service, private records show that in March 2000 the 
Veteran was first seen for anxiety disorder.  

VA record from 2004 to 2006 show that the Veteran complained 
of left ankle pain.   



In December 2009, the Veteran testified that his drill 
instructor assaulted him.  He stated that the drill 
instructor kicked him in the ankle and when he fought back 
the drill instructor worked him over, buried him in a hole, 
and left him.  He stated that two military police found him 
and he was taken to a hospital, where he was treated from 
about April 17 to June 2.  The Veteran testified that it was 
more than 30 days before he could walk again.  The Veteran 
testified that, while inpatient, he was not at the local 
Naval hospital.  The Veteran asserted that anxiety and the 
left ankle injury were the result of alleged assault.  

Analysis

Anxiety Disorder 

On the basis of the service treatment records alone, anxiety 
disorder was not affirmatively shown to have had inception 
during service, and service connection under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(a) is not established.

The service treatment records do show that the Veteran's 
platoon commanders reported that in May 1969 the Veteran was 
performing poorly as a recruit and described the Veteran as 
appearing depressed. 

As depression was noted, that is, observed during service, 
the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) apply.

As for chronicity, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic psychiatric disorder as evidenced by 
the isolated symptom of depression and the subsequent finding 
of no  reason for mental disqualification, and as there was 
insufficient observation to establish chronicity during 
service, as the Veteran was separated from service in about 
30 days after the notations, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

In statements and in testimony, the Veteran has stated that 
he has had psychiatric symptoms since service.

The absence of psychiatric symptoms in the record from 1969 
to 2000, a period of about 30 years, interrupts continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  The absence of 
psychiatric symptoms constitutes negative evidence and 
opposes the claim. Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (Negative evidence is to be 
considered.); see also Dulin v. Mansfield, 250 Fed. Appx. 
338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) (The majority 
in Forshey interpreted negative evidence to mean that "which 
tends to disprove the existence of an alleged fact. The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact).

Nevertheless, the Veteran is competent to describe symptoms 
of depression and anxiety after service.  Layno v. Brown, 6 
Vet. App. 465, 470-71 (1994) (Lay testimony is competent 
evidence insofar as it relates to symptoms of an illness.).

In balancing the lay evidence of the Veteran's statements 
against the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity is more credible than the Veteran's statements of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of Veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  

And in the absence of credible evidence of continuity of 
symptomatology, there is no possible association with 
service, and VA is not required to provide a medical 
examination or obtain a medical opinion under the duty to 
assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4);  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
The Board is not holding that corroboration by medical 
evidence is required, but the Board can weigh the absence of 
medical evidence against the lay evidence of record.  
Buchanan v. Nicholson, 451 F3d 1331 (2006).  For this reason, 
the preponderance of the evidence is against the claim of 
service connection for anxiety disorder based on continuity 
of symptomatology under 38 C.F.R. § 3.303(b).

As for service connection based on a postservice initial 
diagnosis under 38 C.F.R. § 3.303(d) after service, anxiety 
disorder is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the diagnosis or presence of the disability is medical 
in nature.

Under certain circumstances, lay evidence can be competent to 
establish a diagnosis. Lay evidence can be competent to 
establish a diagnosis of a simple medical condition. Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer)).

As anxiety disorder is not a condition that can be identified 
through the perceptions, that is, the observations, of a lay 
person, the diagnosis of anxiety disorder requires 
specialized knowledge, education, training, or experience, 
therefore anxiety disorder is not a simple medical condition 
that the Veteran as a lay person is competent to identify.

For these reasons, that is, anxiety disorder is not a 
condition under case law that has been found to be capable of 
lay observation and anxiety disorder is not a simple medical 
condition, the Veteran's statements and testimony are not 
competent evidence to establish that anxiety disorder had 
onset in service, and his statements and testimony are 
excluded or not admissible, that is, the statements and 
testimony are not to be considered as evidence in support of 
the claim.

Also lay evidence can be competent to establish a diagnosis 
when a layperson reports a contemporaneous medical diagnosis 
or a lay person is describing symptoms at the time which 
supports a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, no health-care professional has associated 
anxiety disorder to an event in service. For this reason, the 
Board need not reach the question of whether the claimed 
disability is related to an event in service, including the 
Veteran's alleged assault by a drill instructor.

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Left Ankle 

On the basis of the service treatment records alone, a left 
ankle disability, that is, a diagnosed condition or the 
identification of some underlying pathological process or 
disease, was not affirmatively shown during service, and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a) is not established.

Although the Veteran is competent to describe symptoms of an 
injury, see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay 
testimony is competent with regard to symptoms of an injury, 
but lay testimony is not competent to prove that the Veteran 
had or was diagnosed with a particular injury), residuals of 
an ankle injury are not conditions under case law that has 
been found to be capable of lay observation.  

Therefore the determination as to the presence of residuals 
of an ankle injury medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Residuals of a left ankle injury is not a simple medical 
condition, such as a broken leg, because the condition 
affects an internal joint, which is a condition a lay person 
cannot perceived through the senses.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.). 

For this reason, the Board determines that residuals of a 
left ankle injury is not a simple medical condition that a 
lay person is competent to identify.

As for competent medical evidence, competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion. 38 C.F.R. § 3.159. As a lay 
person the Veteran is not competent to diagnosis residuals of 
an ankle injury. 

And there is no competent medical evidence of a diagnosis of 
residuals of a left ankle injury since service or currently.  
In the absence of satisfactory proof that the Veteran has 
residuals of a left ankle injury, there can be no valid claim 
of service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  For this reason, the Board need not reach 
the question of whether the claimed disability is related to 
an event or injury in service, including the Veteran's 
alleged assault by a drill instructor. 


As for the Veteran's statements and testimony, where, as 
here, there is a question of a diagnosis, not capable of lay 
observation, and the claimed disability is not a simple 
medication condition, the Veteran is not competent to state 
that the current disability was present during service.  To 
this extent the Veteran's statements and testimony are 
excluded or not admissible, that is, the statements and 
testimony are not to be considered as evidence in support of 
the claim. 

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has not been submitted, the 
claim of service connection for a bilateral knee disability 
is not reopened, and the appeal is denied. 
 
Service connection for anxiety disorder is denied.

Service connection for residuals of a left ankle injury is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


